Citation Nr: 0507688	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include carcinoma of the lung, claimed as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO denied service connection for 
carcinoma of the lung due to Agent Orange exposure.  The 
veteran timely perfected an appeal of this determination to 
the Board.  In August 2002, the veteran testified before the 
undersigned Veterans Law Judge.  In July 2001 and August 
2003, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  The medical evidence of record does not show that the 
veteran currently has carcinoma of the lung.

3.  A lung disorder, to include carcinoma of the lung, did 
not originate in service or within one year thereafter and is 
not related to any incident of service.


CONCLUSION OF LAW

A lung disorder, to include carcinoma of the lung, was not 
incurred in or aggravated by active military service and may 
not be presumed, on any basis, to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In a letter dated in September 2001, as well as a 
subsequently dated letter in December 2003, VA notified the 
veteran and his representative of the VCAA and VA's 
obligation under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letters informed the veteran of the 
evidence obtained or received by VA.  The letters further 
indicated that the veteran inform VA of any treatment records 
that tended to show evidence of a current disability, 
evidence of a disease or injury in service, and evidence of a 
link between this current disability and service.  In 
addition, the veteran was asked to submit or identify any 
other places that could be contacted for the purpose of 
verifying his service in the Republic of Vietnam.  Further, 
the letters informed the veteran that VA would obtain any 
Federal records related to the case and private treatment 
records he identified as related to the claim, provided he 
completed, signed and returned, the enclosed authorization 
forms.  Thus, the discussion contained in these letters 
furnished the veteran notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist him in obtaining, and in effect requested that 
the veteran provide VA with or identify any evidence that he 
possessed or knew of that could help to substantiate his 
claim for service connection, to include any claimed exposure 
to a herbicide agent.

The Board finds that VA complied with the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Thus, 
any defect with respect to the timing of the VCAA notice 
requirements, as well as any error in not providing a single 
notice to the veteran cover all content requirements was 
harmless.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claim.  In addition, the Board 
observes that all available private medical records have been 
obtained and associated with the claims file.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
supra.  



Factual Background

The veteran's service medical records show no diagnosis of or 
treatment for a lung disorder, including carcinoma of the 
lung.  

A June 1967 service medical treatment note reflects a 
prescription for TB medication.  An October 1967 note shows 
that the chest was clear.  An October 1967 separation exam 
report reflects normal lungs and chest, and a negative chest 
x-ray.  On the accompanying report of medical history, the 
veteran stated that his present health was good and made no 
complaints related to any respiratory disorder.  In a 
subsequent October 1967 statement, the veteran indicated 
that, since his separation medical exam, there was no change 
in his medical condition and that his medical condition had 
changed but did not note how.  In another October 1967 
statement, the veteran indicated that there was no change in 
his medical condition since his separation medical exam.  

A service record of assignments reflects that the veteran 
served at Fort Polk, Louisiana; Fort Bliss, Texas; and Fort 
Sill, Oklahoma.  

The veteran's DD-214 Form reflects no foreign or sea service.

The record contains numerous VA medical records.  Only 
relevant records will be discussed.  

A March 1984 hospital report reflects complaints of sharp 
chest pain, shortness of breath, cough productive of greenish 
phlegm, and pain all over for the past two days.  The veteran 
denied similar symptoms in the past.  Admission chest x-ray 
showed a right lower lobe plate like atelectasis but with no 
infiltrates.  A diagnosis of pulmonary embolus was ruled out 
by a lung scan.  The report states that there was indeed a 
low probability of pulmonary embolism but rather the veteran 
probably had a viral syndrome with bronchitis.  Lastly, the 
report shows that the veteran is afebrile, without wheezes or 
other adventitious lung findings, and the plate-like 
atelectasis in the right lower lobe is clearing.  The 
veteran's disposition was noted as good.

An April 1984 progress note reflects an impression of 
questionable viral pneumonia.

A subsequent April 1984 progress note provides an impression 
of questionable status post viral pneumonitis that was 
stable.

A July 1984 progress note reflects that chest x-rays showed 
no change from April 1984 films, still showing increased 
marking but no infiltrates.  There was no diagnosis of lung 
cancer or other lung disorder.

An August 1989 hospital report reflects lungs clear to 
auscultation and percussion, and no diagnosis of lung cancer 
or other lung disorder.

A January 1992 hospitalization report reflects that the 
general physical exam was within normal limits and provides 
diagnoses of diabetes, hypertension, syphilis, rule out 
central nervous system syphilis, and peripheral neuropathy.  
The report does not reflect a diagnosis of lung cancer or 
other lung disorder.  

A March 1992 request for information from the Social Security 
Administration reflects the following disorders: diabetes, 
angina, hypertension, nerves, and blurred vision.  There is 
no mention of lung cancer or any other lung disorder.  

Hospital reports from December 1992 to February 1993 contain 
no reference to lung cancer or other lung disorder.  

A June 1993 VA exam report reflects no prior medical history 
of lung cancer or other lung disorder.  Exam of the 
respiratory system was negative.  

A June 1993 VA exam for post-traumatic stress disorder 
reflects the veteran's report of combat service in Vietnam 
from September 1966 to September 1967.  There were no 
findings or diagnosis regarding lung cancer or other lung 
disorder.  

An August 1995 discharge summary reflects complaints of chest 
pain but no diagnosis of lung cancer or other lung disorder.  

A February 1998 infection control nurse's note reflects that 
the veteran had been told by Dr. A., a private physician, in 
June or July 1997 that he had lung cancer and needed an 
operation or that he would be dead in six months.  

A November 1999 progress note reflects that the veteran had 
been treated for pneumothorax at a private facility and that 
he was told that he had "spots" on his lung but that biopsy 
was negative.

August 2001 progress notes reflects that the veteran was 
administered a PPD (purified protein derivative of 
tuberculin) and that the result was negative.

A September 2001 progress note reflects complaints of sore 
throat, dry cough, and sinus drainage for the past two days.  
An addendum notes upper respiratory symptoms with cough and 
congestion, and that the veteran continues to smoke one pack 
per day for 35 years.  The veteran denied shortness of breath 
or chest pain.  On exam the chest had few diffuse rhonchi 
that clear up on coughing.  The assessment was acute 
bronchitis.

A March 2002 addendum notes that chest x-rays from last year 
were negative.

An August 2002 discharge summary notes that the veteran has 
spots on his lungs from chemical exposure in the service and 
that he was treated in the past for tuberculosis for six 
months, although the veteran stated that he never actually 
had clinical tuberculosis.  The summary also notes that the 
veteran was in Vietnam combat from 1965 through 1966.  

A November 2002 note reflects complaints of productive cough 
with yellowish sputum for the last two weeks and an 
impression of acute or chronic bronchitis.  

The record also contains numerous private medical records.  
As above, only relevant records will be discussed.  

A May 1992 letter from M. Kaplan, MD, notes that the veteran 
spent 13 months in Vietnam in the combat infantry.  Chest x-
rays revealed lungs that were clear and free of infiltrates.  
An accompanying May 1992 radiology report reflects that the 
lung fields are essentially clear.  

An October 1997 note reflects a three-month history of a spot 
on the lung and a two-week history of shortness of breath and 
cough.  Both admission and discharge diagnoses were right 
upper lobe lung mass.

A March 1998 letter from M. Cook, MD, states that the veteran 
was diagnosed by lung biopsy to have tuberculosis.  

An October 12, 1998, discharge summary reflects complaints of 
spots on the lungs and an admission diagnosis of rule out 
lung cancer.  The summary notes that the veteran had recently 
been told that he had lung cancer.  Discharge diagnoses did 
not include lung cancer.

An October 1998 radiology report provides impressions of non-
calcified, 1 cm in diameter, nodular radiopacity within the 
apex of the right upper lobe; a 2 cm cavitary lesion within 
the right upper lobe; and while the above findings may 
represent inflammatory disease, such as microbacterial 
infection, the findings equally as well represent malignant 
neoplasia and that a pulmonary consultation is definitely 
indicated.

A subsequent October 1998 pathology report provides a 
diagnosis of right upper lobe cavitary lung nodule.  No 
intact, recognizable pulmonary parenchyma was identified.  No 
tumor was identified.  There was some suggestion of 
underlying cellular tissue but the pattern was more 
suggestive of a fibroblastic or inflammatory process as 
opposed to a neoplastic process.  Smears showed an overall 
pattern that was not suggestive of a neoplastic process.  
Needle biopsy showed no definitive tumor.  

An October 20, 1998, discharge summary reflects a diagnosis 
of cavitary lung disease.  The summary states that veteran's 
history consisted of several bronchoscopies and prior needle 
biopsies that were supposedly negative as well as a course of 
direct observed therapy for tuberculosis, though the veteran 
stated that it was never proven that he had tuberculosis.  
Lung biopsy, which was complicated by a 30 percent 
pneumothorax, revealed no evidence of tumor but did reveal 
evidence of extensive necrosis with mixed acute and chronic 
inflammation with AFB and fungal stains, negative.  The 
veteran's pneumothorax was treated conservatively and 
gradually improved with the last x-ray showing less than 10 
percent pneumothorax.  

November 2000 x-rays provide findings of pulmonary contusion 
given the veteran's history and a nodular opacity in the 
right apex just lateral to the costal sternal junction of the 
first rib, which may represent a granuloma.  The impression 
was air-space opacity which likely represents a pulmonary 
contusion with right-sided pleural effusion.

December 2000 progress notes indicate that the veteran fell 
on the sidewalk and suffered fractured ribs and a right lung 
contusion.

A December 2000 chest x-ray shows a right pleural effusion 
with some consolidation at the right lung base from 
pneumonia, atelectasis, or contusion.  There was little 
interval change as compared to an earlier November 2000 film 
and there was no pneumothorax.  

A December 2000 discharge summary reflects complaints of 
right lower chest pain for five days after falling and 
landing on his right side.  Admission diagnoses were 
pulmonary contusion and rib fractures.  When told of the 
incidental finding of a small nodule in the right upper zone 
of the lung, the veteran stated that the nodule had been 
present for nine and a half years, first noticed in 1990.  
The veteran had been evaluated with CT, MRI, bronchoscopies, 
and biopsies, and all were negative.  

An August 2001 chest x-ray shows no acute cardiopulmonary 
disease.  

A December 2001 chest x-ray shows trachea and 
cardiomediastinal structures within normal limits and lungs 
to be clear.  The impression was no evidence of acute cardio-
pulmonary disease.

A January 2002 chest x-ray reflects minimally increased 
reticular markings in the medial right lung base, as compared 
to a prior December 2001 x-ray.  The examiner noted that this 
could be related to technique, atelectasis, or, less likely, 
pneumonia; and recommended clinical correlation and follow-up 
films.  

A July 2003 discharge summary reflects that chest x-ray found 
no active disease.

A January 2004 emergency room visit report reflects a past 
medical history of some nonspecified lung problems but no 
complaints of cough, chest pain, or shortness of breath.  
Exam showed the lungs to be clear.  

Lastly, the veteran testified at an August 2002 Travel Board 
hearing.  He testified, in essence, that he has lung cancer 
due to exposure to Agent Orange.  He asserted that he served 
in Vietnam for eight months in 1966 with the 98th Replacement 
Company.  He stated that he was diagnosed with lung cancer by 
Dr. A. James in 1990, diagnosed with tuberculosis at a second 
facility, that a diagnosis of lung cancer had not been 
definitively made, and that he was not currently undergoing 
treatment for lung cancer.  The veteran also asserted that he 
had been exposed to jet fuel, Agent Orange, and other 
chemicals while transporting them at a chemical depot in Fort 
Sill.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has carcinoma of 
the lung as a result of exposure to Agent Orange while 
serving in Vietnam.  In this regard, the Board observes that 
the veteran does not contend that carcinoma of the lung was 
incurred in or aggravated by service.  He asserts that he 
served in Vietnam and that he was exposed to Agent Orange.  
He also asserts that he was exposed to Agent Orange and other 
chemicals while working at Fort Sill, Oklahoma. 

After a careful review of the record, the Board finds that 
the veteran did not serve in Vietnam as contemplated by 38 
C.F.R. § 3.307(a).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63,603-05.  In this regard, the Board finds his statements 
and testimony concerning service in Vietnam to be patently 
incredible and unsupported by the record.  As aptly noted by 
the service personnel records, to include the DD Form 214, 
the veteran performed active military service in the 
Continental United States only and had no foreign or sea 
service.  The Board notes that while several medical reports 
contain notations that the veteran served in Vietnam, those 
statements are based on the veteran's self-reported history 
and not on a review of the veteran's claims file.  The Board 
finds such statements to be unsubstantiated by the evidence 
of record and therefore neither credible nor probative.  
Thus, the Board concludes that the veteran did not serve in 
the Republic of Vietnam during service, and is therefore not 
entitled to presumptive service connection for his alleged 
lung cancer.

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records are negative for any complaint, 
treatment, or diagnosis of carcinoma of the lung.  Likewise, 
post-service records fail to establish a diagnosis of 
carcinoma of the lung.  The Board observes that the veteran 
has been diagnosed with a mass on the lung but biopsies have 
been negative.  In this regard, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board thus finds that lung cancer 
was not present during service or first manifested to a 
compensable degree during the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a).  Moreover, the veteran has 
failed to provide competent medical evidence relating his 
claimed lung cancer, or any other lung disorder, to his 
military service, to include any exposure to Agent Orange or 
other chemicals.  Accordingly, service connection on a direct 
or presumptive basis is not warranted.  

In addition, the Board notes that the veteran's service 
medical records include a notation regarding TB medication.  
The Board observes, however, that the veteran was not 
diagnosed with TB in service, and an August 2001 VA treatment 
note reflects a negative TB test.  Moreover, a recent July 
2003 private discharge summary reflects that x-rays were 
negative for any active disease.

The Board acknowledges the veteran's contentions that he has 
lung cancer and that it is related to service, specifically 
to exposure to Agent Orange.  In this regard, the Board 
observes that the veteran, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a lung disorder, including carcinoma 
of the lung, claimed as a result of exposure to herbicides.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder, to include carcinoma 
of the lung, claimed as a result of exposure to herbicides, 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


